         Case 3:19-cv-08136-ROS-JZB Document 34 Filed 02/26/20 Page 1 of 3




     1   Daniel J. O’Connor, Jr., Bar No. 010081
         Karen J. Stillwell, Bar No. 022711
     2   O’CONNOR & DYET, P.C.
     3   7955 South Priest Drive
         Tempe, AZ 85284
     4   daniel.oconnor@occlaw.com
     5   karen.stillwell@occlaw.com
         602-241-7000
     6   Attorneys for Defendants Yavapai County and Sheriff Scott
         Mascher
     7
     8
                           IN THE UNITED STATES DISTRICT COURT
     9
                                   FOR THE DISTRICT OF ARIZONA
    10
         Joanna Newman, personal                   Case No.: 3:19-cv-08136-ROS-JZB
    11   representative of the Estate of Charles
         Edward Brown; Jeannie Worden,
    12   mother of Charles Edward Brown;
         Charles Wilson Brown, natural father            NOTICE OF SERVICE OF
    13   of Charles Edward Brown,                   DEFENDANTS YAVAPAI COUNTY
                                                    AND SHERIFF SCOTT MASCHER’S
    14               Plaintiffs,
                                                   THIRD SUPPLEMENTAL RESPONSES
    15        vs.                                    TO COURT-ISSUED MANDATORY
                                                     INITIAL DISCOVERY REQUESTS
    16   Yavapai County, a governmental
         entity; Sheriff Scott Mascher, in his
    17   official capacity as Sheriff of Yavapai
         County; Wexford Health Sources, Inc.,
    18   a Florida Corporation; Kadyann Cobey
         and John Doe Cobey, a married
    19   couple, Debra E. Wagner and John
         Doe Wagner, a married couple;
    20   Danielle Alderson and John Doe
         Alderson, a married couple; Mike
    21   Thompson and Jane Doe Thompson,
         a married couple; Linda Alvarez, and
    22   John Doe Alvarez, a married couple;
         John and Jane Does 1-100; Black
    23   Partnerships I-1-; White Corporations
         1-10,
    24
                     Defendants.
    25
    26




1
         Case 3:19-cv-08136-ROS-JZB Document 34 Filed 02/26/20 Page 2 of 3




     1         Defendants Yavapai County and Sheriff Scott Mascher, hereby give notice
     2   that they have served upon all counsel on this date, via electronic mail, their
     3   Responses to Court-Issued Mandatory Discovery Requests.
     4         Dated: February 26, 2020.
     5                                                  O’CONNOR & DYET, P.C.
     6
     7                                                  By: /s/Daniel J. O’Connor, Jr.
                                                           Daniel J. O’Connor, Jr.
     8                                                     Karen J. Stillwell
     9                                                     Attorneys for Defendants,
                                                           Yavapai County and
    10                                                     Sheriff Scott Mascher
    11
                                    CERTIFICATE OF SERVICE
    12
               I hereby certify that on February 26, 2020, I electronically filed the foregoing
    13
         with the Clerk of the Court for the U.S. District Court, District of Arizona, using the
    14
         CM/ECF System. A Notice of Electronic Filing will be served to the following
    15
         registered participants:
    16
    17    Robert T. Mills                              Brandi C. Blair
          Sean A. Woods                                Kathleen S. Elder
    18    Scott Griffiths                              Reshma A. Amin
          Mills Woods Law                              JONES, SKELTON & HOCHULI, PLC
    19    5055 N. 12th St., Suite 101                  40 North Central Avenue, Suite 2700
    20    Phoenix, AZ 85014                            Phoenix, Arizona 85004
          Attorneys for Plaintiffs                     bblair@jshfirm.com
    21    sgriffiths@millsandwoods.com                 kelder@jshfirm.com
    22                                                 ramin@jshfirm.com
                                                       Attorneys for Defendants Wexford
    23                                                 Health Sources, Inc., Kadyann Cobey,
                                                       Debra E. Wagner, Danielle Alderson
    24
                                                       and Linda Alvarez
    25
    26


                                                 -2-

1
         Case 3:19-cv-08136-ROS-JZB Document 34 Filed 02/26/20 Page 3 of 3




          J.T. Shoaf
     1
          Gust Rosenfeld, PLC
     2    One East Washington St., Suite 1600
          Phoenix, AZ 85004
     3    Attorneys for Defendant, James Mike
     4    Thompson
          jshoaf@gustlaw.com
     5
     6
         By: /s/ Karen Larson
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26


                                            -3-

1
